Citation Nr: 1728095	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-28 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right knee disability.

4.  Whether new and material evidence has been received to reopen the claim for service connection for headaches and if so, whether service connection is warranted.     

5.  Whether new and material evidence has been received to reopen the claim for service connection for a lower back disability.  

6.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hip disability as secondary to the lower back disability.  

7.  Whether new and material evidence has been received to reopen the claim for service connection for a neck disability.  

8.  Whether new and material evidence has been received to reopen the claim for service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.     

In January 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  

Before reaching the merits of the claim for service connection for headaches, lower back disability, bilateral hip disability as secondary to the lower back disability, neck disability, and left knee disability, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral hearing loss and the claims to reopen service connection for a lower back disability, bilateral hip disability as secondary to the lower back disability, neck disability, and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2005 decision, the RO denied service connection for headaches on the basis that there was no evidence of a headaches disorder in active service or a current headaches disorder related to active service.     

2.  Evidence received since the August 2005 decision is new, and in conjunction with previously considered evidence relates to an unestablished fact that is necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches. 

3.  In September 1960 in active service, the Veteran sustained a head injury in a car accident.         


4.  The Veteran experienced chronic and continuous symptoms of post-traumatic headaches after the head injury in active service and since separation from active service, and it is as likely as not that the Veteran's current headaches first manifested in active service and is related to the head injury in active service. 

5.  In active service, the Veteran was exposed to acoustic trauma due to noise from rifles and serving as a rifleman.       

6.  It is as likely as not that the Veteran's current tinnitus first manifested in active service and is due to the acoustic trauma in active service.   

7.  On January 26, 2017, on the record at the hearing before the Board and prior to the promulgation of a decision by the Board, the Veteran indicated that he was withdrawing the appeal as to the claim for entitlement to service connection for a right knee disability.   


CONCLUSIONS OF LAW

1.  The August 2005 decision to deny service connection for headaches is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 20.1103, 20.1104 (2016). 

2.  The evidence received subsequent to the August 2005 rating decision is new and material and the claim for service connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

3.  By extending the benefit of the doubt to the Veteran, the criteria for the establishment of service connection for headaches have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  By extending the benefit of the doubt to the Veteran, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim for entitlement to entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As the Board is reopening the claim for service connection for headaches and is granting the claims for service connection for headaches and tinnitus, the claims are substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2). 




2.  Claim to Reopen Service Connection for Headaches

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

In an August 2005 decision, the RO denied service connection for headaches on the basis that the Veteran did not have a claimed headaches disorder as a result of his military service and he did not have a headaches disorder in active service.  The evidence of record at the time of the August 2005 decision included service treatment records, October 2001 VA neurologic examination report, and a July 2001 VA examination report. 

Service treatment records indicate that on September 12, 1960, the Veteran sustained injuries in an automobile accident.  The Veteran was sitting in his automobile on the shoulder of the road and a tractor trailer stuck his car from behind.  The Veteran was knocked unconscious and remembered being picked up by an ambulance and he was brought to a hospital.  He was x-rayed and received emergency treatment and was returned to his organization.  The Veteran was placed on light duty for one week.  The diagnosis in pertinent part was wound, lacerated head, no artery or nerve involvement.  See the September 1960 report of medical treatment.  A January 1961 x-ray report indicates that the Veteran had post traumatic headaches and an x-ray of the skull was ordered to rule out pathology.  The results were negative.  A separation examination report dated in November 1962 indicates that the examination of the head and scalp was normal except for a one inch scar on the back of the head.  The Veteran separated from active service in November 1962. 

A July 2001 VA scar examination report indicates that the Veteran reported that ever since he got out of the military, he has had headaches two to three times per month causing him to have pain two to three days in a row.  He describes the headaches as more migraine-type headaches, more in the temporal region.  He has not seen any doctor for his headaches in more than ten years.  He takes occasionally over-the-counter medication for the headaches.  Examination revealed a small scar in the right posterior occiput region within the hairline that was 1 and a half centimeters in length and l millimeter in width.  The scar was well healed.  The VA examiner opined that there was no relationship to the Veteran's complaints of intermittent migraine headaches with relationship to his scar formation. 

An October 2001 VA examination report indicates that the Veteran reported that he has had chronic headaches in the occipital and right frontal area once a week or once every two weeks sometimes lasting two to three days.  This has been present ever since the first motor vehicle accident in 1960.  He also stated that loud noises bother him since the initial car accident which was a major accident according to him and he described second accident in 1999 as a minor accident.  The Veteran also stated that his car was totaled in the 1960 accident.  The VA examiner started that the Veteran has evidence of head injury with a scar on the right occipital area as described above and the Veteran was likely to have sustained a cerebral concussion at the time of injury according to medical records because he was reported to be unconscious for a while until he was picked up by an ambulance.  The VA examiner stated that the Veteran has some post-concussion syndrome such as headache and irritability or intolerance to loud noise since the accident and the occasional headaches as described above.   

The Veteran was notified of the August 2005 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the rating decision.  Therefore, the August 2005 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103. 

In January 2010, the Veteran applied to reopen his previously denied claim for service connection for headaches.  The additional evidence received in support of his claim includes the Veteran's testimony at the hearing before the Board in January 2017 and private treatment records from T. Orthopedics Center, P.C.  The Veteran testified that he had headaches all the time and sometime two or three times a day.  The Veteran asserted that after the motor vehicle accident in active service, he had a subsequent diagnosis of post-traumatic concussion syndrome, and he incurred either a concussion and/or a traumatic brain injury at that time which was the cause of his headaches.  See the Board Hearing Transcript, pages 3-4, 9-10. A March 2010 private treatment record from T. Orthopedics Center indicates that review of systems was positive for headaches.  

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  Specifically, the newly received evidence shows that the Veteran continues to experience chronic symptoms of headaches since the head injury in active service.  This evidence was not previously considered by agency decisionmakers and is not cumulative because this evidence shows that the Veteran's chronic symptoms of headaches have continued up until current time.  The additional evidence tends to show the Veteran has current post concussive headaches since service up until the current time.  This evidence pertains to an unestablished fact that was the basis of the prior final denial, which was that the Veteran did not currently have a headaches disorder that was related to active service.  The newly submitted evidence tends to show that service connection is warranted for headaches under 38 C.F.R. § 3.303 (b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service.  This evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's claim is considered reopened. 

3.  Service Connection Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Tinnitus and headaches are organic diseases of the nervous system which are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a).  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the U.S. Court of Appeals for Veterans Claims declared that tinnitus originating from acoustic trauma is an organic disease of the nervous system.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

4.  Analysis: Service Connection for Headaches

The Veteran contends that he has chronic headaches due to the head injury in active service.  See the Veteran's testimony at the hearing before the Board at the RO in January 2017.

Service treatment records indicate that on September 12, 1960, the Veteran sustained injuries in an automobile accident.  The Veteran was sitting in his automobile on the shoulder of the road and a tractor trailer stuck his car from behind.  The Veteran was knocked unconscious and remembered being picked up by an ambulance and he was brought to a hospital.  He was x-rayed and received emergency treatment and was returned to his organization.  The Veteran was placed on light duty for one week.  The diagnosis in pertinent part was wound, lacerated head, no artery or nerve involvement.  See the September 1960 report of medical treatment.  A January 1961 x-ray report indicates that the Veteran had post traumatic headaches and an x-ray of the skull was ordered to rule out pathology.  The results were negative.  A separation examination report dated in November 1962 indicates that the examination of the head and scalp was normal except for a one inch scar on the back of the head.  The Veteran separated from active service in November 1962. 

A July 2001 VA scar examination report indicates that the Veteran reported that ever since he got out of the military, he has had headaches two to three times per month causing him to have pain two to three days in a row.  He describes the headaches as more migraine-type headaches, more in the temporal region.  He has not seen any doctor for his headaches in more than ten years.  He takes occasionally over-the-counter medication for the headaches.  Examination revealed a small scar in the right posterior occiput region within the hairline that was 1 and a half centimeters in length and l millimeter in width.  The scar was well healed.  The VA examiner opined that there was no relationship to the Veteran's complaints of intermittent migraine headaches with relationship to his scar formation. 

An October 2001 VA examination report indicates that the Veteran reported that he has had chronic headaches in the occipital and right frontal area once a week or once every two weeks sometimes lasting two to three days.  This has been present ever since the first motor vehicle accident in 1960.  He also stated that loud noises bother him since the initial car accident which was a major accident according to him and he described second accident in 1999 as a minor accident.  The Veteran also stated that his car was totaled in the 1960 accident.  The VA examiner started that the Veteran has evidence of head injury with a scar on the right occipital area as described above and the Veteran was likely to have sustained a cerebral concussion at the time of injury according to medical records because he was reported to be unconscious for a while until he was picked up by an ambulance.  The VA examiner stated that the Veteran has some post-concussion syndrome such as headache and irritability or intolerance to loud noise since the accident and the occasional headaches as described above.   

The Veteran testified that he had headaches all the time and sometime two or three times a day.  The Veteran asserted that after the motor vehicle accident in active service, he had a subsequent diagnosis of post-traumatic concussion syndrome, and he incurred either a concussion and/or a traumatic brain injury at that time which was the cause of his headaches.  See the Board Hearing Transcript, pages 3-4, 9-10. A March 2010 private treatment record from T. Orthopedics Center indicates that review of systems was positive for headaches.  

Headaches were first reported by the Veteran in active service after the head injury in September 1960.  The Veteran's report of a continuity of headache symptoms in active service and after active service separation is competent evidence of a continuity of symptomatology.  Such symptoms are "observable" symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His lay statements are found to be credible as they have been consistent and are supported by the evidence of record.  As noted, the service treatment records document post traumatic headaches.  Subsequent lay statements by the Veteran and medical evidence of record document that headaches have continued to the present.  The October 2001 VA examiner stated that the Veteran has some post-concussion syndrome such as headache since the accident.   

After a review of the evidence, service connection for a headache disorder is warranted.  The disorder was first noted in active service.  The Veteran has consistently and continually reported symptoms of headaches such since that time.  Service connection on a direct basis is warranted based on continuity of symptomatology, as headaches are a listed chronic disease.  38 C.F.R. §§ 3.303 (b), 3.309(a); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  For those reasons, the appeal is granted.

5.  Analysis: Service Connection for Tinnitus

The Veteran contends that he incurred tinnitus as a result of noise exposure serving as a rifleman in active service in the Marines.  At the hearing before the Board in January 2017, the Veteran stated that he served as a rifleman for the School Demonstration Troops at Quantico, Virginia.  He stated that they were aggressors and they went out in the field every day and fired a rifle at the officer candidates; he shot maybe anywhere from seven to eight clips, which is eight rounds a clip.  He stated that he had ringing in the ears when he was in service because of the rifle and he never had any ear protection at all.  He stated that he still had ringing when he got out of service.  See the Board Hearing Transcript, page 7.  The May 2010 VA examination report indicates that the Veteran reported that he was in the Infantry and did field demonstrations in which he frequently fired weapons and he never had ear protection.

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as that caused by rifle fire.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  Service treatment records indicate that the Veteran's military occupation was rifleman and he separated from service in Quantico, Virginia.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Board finds that the evidence is in equipoise on the question of whether service connection for tinnitus is warranted.  The Veteran provided competent and credible lay evidence that he began to experience tinnitus in service and he has had constant recurrent tinnitus since service.  The May 2010 VA examination report indicates that the Veteran reported having recurrent intermittent tinnitus for more than 30 years.    

The Board finds that the Veteran's lay statements are credible as the Veteran consistently reported that the tinnitus symptoms began in service and have continued since service and the lay statements are consistent with his circumstances of service.  Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374, 375 (2002) (a veteran is competent to testify as to the presence of tinnitus).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

There is competent and credible evidence that weighs against the claim for service connection for tinnitus.  The May 2010 VA examination report indicates that the VA audiologist opined that she could not state whether the tinnitus was caused by military noise exposure without resort to speculation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The claim of service connection for tinnitus is granted.  

6.  Withdrawn Claim for Service Connection for a Right Knee Disability

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On January 26, 2017, on the record at the hearing before the Board and prior to the promulgation of a decision by the Board, the Veteran indicated that he was withdrawing the appeal as to the claim for entitlement to service connection for a right knee disability.   

There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 


ORDER

Service connection for tinnitus is granted.  

New and material evidence has been received to reopen a claim of service connection for headaches and the claim is reopened.    

Service connection for headaches is granted.  

The appeal of service connection for a right knee disability is dismissed.  


REMAND

Review of the record reveals that at the January 2017 Board hearing, the Veteran and his representative asserted that VA did not make an attempt to obtain the hospital records for emergency treatment for the injuries the Veteran sustained in September 1960 when he was in a motor vehicle accident.  The service treatment records indicate that the Veteran received emergency treatment at the Johnson Memorial Hospital in Smithfield, North Carolina on September 12, 1960.  Review of the record shows that bills for the medical treatment are associated with the record but actual hospital or clinical records from this hospital are not part of the record.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A (b)(1).

Regarding the issue of service connection for bilateral hearing loss, review of the record shows that the Veteran was afforded a VA audiometric examination in May 2010.  The VA examiner was asked to render an opinion as to whether it was as likely as not that the Veteran's bilateral hearing loss was due to in-service noise exposure.  The VA examiner stated that she could not make such a determination without resorting to speculation because no audio exams were done during service.  The record shows that on November 1962 separation exam, the Veteran had a normal whispered voice test.  

In this case, the Board notes that the laws and regulations applicable to the Veteran's claim do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  The record reflects that during service the Veteran served as a rifleman in the Marines and was exposed to acoustic trauma from rifle fire.  

Based on the above, the Board finds the May 2010 VA examination inadequate to adjudicate the issue on appeal.  VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d)(1) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.

The AOJ should also contact the Veteran and request information as to any outstanding private treatment records concerning hearing loss to include any post-service audiometric examinations and employment audiometric examinations.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and reports. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Contact the Veteran and request a completed authorization for Johnson Memorial Hospital in Smithfield, North Carolina.  Upon receipt of the appropriate release, contact Johnson Memorial Hospital in Smithfield, North Carolina, and request that they forward copies of all available hospital, clinical, and emergency rooms records for the Veteran's treatment on September 12, 1960.   

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159 (e) (2016).

2.  Contact the Veteran and request information as to any outstanding private treatment records concerning hearing loss to include any post-service audiometric examinations and employment audiometric examinations.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available treatment records and reports. 

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159 (e) (2016).

3.  Forward the Veteran claims file to an appropriate examiner for additional opinion regarding whether the current bilateral hearing loss is the result of military service, including acoustic trauma in service.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed. 

Please answer the following question, regardless of whether there was a lack of objective evidence of permanent noise-induced bilateral hearing loss in service: Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's current bilateral hearing loss was caused by military noise exposure to include exposure to weapons fire?  

Please note that the laws and regulations applicable to the Veteran's claim do not require in-service complaints of or treatment for hearing loss in order to establish service connection as long as there is evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) and a medically sound basis for attributing such disability to service.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4. Then, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


